UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010. or o Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 1-13998 Administaff, Inc. (Exact name of registrant as specified in its charter) Delaware 76-0479645 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 19001 Crescent Springs Drive Kingwood, Texas (Address of principal executive offices) (Zip Code) (Registrant’s Telephone Number, Including Area Code):(281) 358-8986 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes RNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Large accelerated filer R Accelerated filer oNon-accelerated filer oSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo R As of April 27, 2010, 26,159,693 shares of the registrant’s common stock, par value $0.01 per share, were outstanding. TABLE OF CONTENTS Part I Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 Part II Item 1. Legal Proceedings 25 Item 1a. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 6. Exhibits 28 Table of Contents PART I ITEM 1.FINANCIAL STATEMENTS ADMINISTAFF, INC. CONSOLIDATED BALANCE SHEETS (in thousands) ASSETS March 31, December 31, (Unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash Marketable securities Accounts receivable, net: Trade Unbilled Other Prepaid insurance Other current assets Income taxes receivable Deferred income taxes — Total current assets Property and equipment: Land Buildings and improvements Computer hardware and software Software development costs Furniture and fixtures Aircraft Accumulated depreciation and amortization ) ) Total property and equipment, net Other assets: Prepaid health insurance Deposits – health insurance Deposits – workers’ compensation Goodwill and other intangible assets, net Other assets Total other assets Total assets $ $ See accompanying notes. - 3 - Table of Contents ADMINISTAFF, INC. CONSOLIDATED BALANCE SHEETS (Continued) (in thousands) LIABILITIES AND STOCKHOLDERS’ EQUITY March 31, December 31, (Unaudited) Current liabilities: Accounts payable $ $ Payroll taxes and other payroll deductions payable Accrued worksite employee payroll cost Accrued health insurance costs Accrued workers’ compensation claims and other costs Accrued corporate payroll and commissions Other accrued liabilities Deferred income taxes — Total current liabilities Noncurrent liabilities: Accrued workers’ compensation costs Deferred income taxes Total noncurrent liabilities Commitments and contingencies Stockholders’ equity: Common stock Additional paid-in capital Treasury stock, at cost ) ) Accumulated other comprehensive income (loss), net of tax ) 3 Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes. - 4 - Table of Contents ADMINISTAFF, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (Unaudited) Three Months Ended March 31, Revenues (gross billings of $2.475 billion and $2.558 billion, less worksite employee payroll cost of $2.017 billion and $2.096 billion, respectively) $ $ Direct costs: Payroll taxes, benefits and workers’ compensation costs Gross profit Operating expenses: Salaries, wages and payroll taxes Stock-based compensation General and administrative expenses Commissions Advertising Depreciation and amortization Operating income Other income: Interest income Income before income tax expense Income tax expense Net income $ $ Basic net income per share of common stock $ $ Diluted net income per share of common stock $ $ See accompanying notes. - 5 - Table of Contents ADMINISTAFF, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY THREE MONTHS ENDED MARCH 31, 2010 (in thousands) (Unaudited) Common Stock Issued Additional Paid-In Treasury Accumulated Other Comprehensive Retained Shares Amount Capital Stock Income (Loss) Earnings Total Balance at December 31, 2009 $ $ $ ) $ 3 $ $ Purchase of treasury stock, at cost ― ― ― ) — ― ) Exercise of stock options ― ― ) — ― Income tax expense from stock-based compensation, net ― ― ) — — ― ) Stock-based compensation expense — — ) — — Other ― ― ) — ― Dividends paid — ) ) Change in unrealized gain (loss) on marketable securities, net of tax: Unrealized loss — ) — ) Net income — Comprehensive income — Balance at March 31, 2010 $ $ $ ) $ ) $ $ See accompanying notes. - 6 - Table of Contents ADMINISTAFF, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Stock-based compensation Deferred income taxes Changes in operating assets and liabilities: Restricted cash Accounts receivable ) ) Prepaid insurance Other current assets ) ) Other assets ) ) Accounts payable 12 ) Payroll taxes and other payroll deductions payable ) ) Accrued worksite employee payroll expense Accrued health insurance costs ) Accrued workers’ compensation costs Accrued corporate payroll, commissions and other accrued liabilities ) ) Income taxes payable/receivable ) ) Total adjustments ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Marketable securities: Purchases ) — Proceeds from maturities Property and equipment ) ) Net cash used in investing activities ) ) See accompanying notes. - 7 - Table of Contents ADMINISTAFF, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (in thousands) (Unaudited) Three Months Ended March 31, Cash flows from financing activities: Purchase of treasury stock $ ) $ ) Dividends paid ) ) Proceeds from the exercise of stock options Other 66 Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes. - 8 - Table of Contents ADMINISTAFF, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) March 31, 2010 1. Basis of Presentation Administaff, Inc. (“Administaff” or the “Company”) is a professional employer organization (“PEO”).As a PEO, the Company provides a bundled comprehensive service for its clients in the area of personnel management.The Company provides its comprehensive service through its Personnel Management System, which encompasses a broad range of human resource functions, including payroll and benefits administration, health and workers’ compensation insurance programs, personnel records management, employer liability management, employee recruiting and selection, employee performance management, and employee training and development.For the three months ended March 31, 2010 and 2009, revenues from the Company’s Texas markets represented 29% and 30%, while revenues from the Company’s California markets represented 15% and 16%, of the Company’s total revenues, respectively. The consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries.Intercompany accounts and transactions have been eliminated in consolidation. The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Actual results could differ from those estimates. The accompanying consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements for the year ended December 31, 2009. The Consolidated Balance Sheet at December 31, 2009 has been derived from the audited financial statements at that date, but does not include all of the information or footnotes required by accounting principles generally accepted in the United States for complete financial statements.The Company’s Consolidated Balance Sheet at March 31, 2010, and the Consolidated Statements of Operations, Cash Flows and Stockholders’ Equity for the periods ended March 31, 2010 and 2009, have been prepared by the Company without audit.In the opinion of management, all adjustments, consisting only of normal recurring adjustments necessary to present fairly the consolidated financial position, results of operations and cash flows, have been made.The Company has evaluated subsequent events through the time these financial statements in the Form 10-Q report were filed with the Securities and Exchange Commission. The results of operations for the interim periods are not necessarily indicative of the operating results for a full year or of future operations. - 9 - Table of Contents 2. Accounting Policies Health Insurance Costs The Company provides group health insurance coverage to its worksite employees through a national network of carriers including UnitedHealthcare (“United”), PacifiCare, Kaiser Permanente, Blue Shield of California, Hawaii Medical Service Association and Tufts, all of which provide fully insured policies or service contracts. The contract with United provides the majority of the Company’s health insurance coverage.As a result of certain contractual terms, the Company has accounted for this plan since its inception using a partially self-funded insurance accounting model.Accordingly, Administaff records the costs of the United plan, including an estimate of the incurred claims, taxes and administrative fees (collectively the “Plan Costs”) as benefits expense in the Consolidated Statements of Operations.The estimated incurred claims are based upon: (i) the level of claims processed during the quarter; (ii) recent claim development patterns under the plan, to estimate a completion rate; and (iii) the number of participants in the plan, including both active and COBRA enrollees.Each reporting period, changes in the estimated ultimate costs resulting from claim trends, plan design and migration, participant demographics and other factors are incorporated into the benefits costs. Additionally, since the plan’s inception, under the terms of the contract, United establishes cash funding rates 90 days in advance of the beginning of a reporting quarter.If the Plan Costs for a reporting quarter are greater than the premiums paid and owed to United, a deficit in the plan would be incurred and the Company would accrue a liability for the excess costs on its Consolidated Balance Sheet.On the other hand, if the Plan Costs for the reporting quarter are less than the premiums paid and owed to United, a surplus in the plan would be incurred and the Company would record an asset for the excess premiums on its Consolidated Balance Sheet.The terms of the arrangement require the Company to maintain an accumulated cash surplus in the plan of $9.0 million, which is reported as long-term prepaid insurance.As of March 31, 2010, Plan Costs were less than the net premiums paid and owed to United by $15.5 million.As this amount is in excess of the agreed-upon $9.0 million surplus maintenance level, the $6.5 million balance is included in prepaid insurance, a current asset, on the Company’s Consolidated Balance Sheet.The premiums owed to United at March 31, 2010 were $8.0 million, which is included in accrued health insurance costs, a current liability on the Company’s Consolidated Balance Sheet. Workers’ Compensation Costs Since October 1, 2007, the Company’s workers’ compensation coverage has been provided through its arrangement with ACE Group of Companies (“ACE”).Under the Company’s arrangement with ACE (the “ACE Program”), the Company bears the economic burden for the first $1 million layer of claims per occurrence.ACE bears the economic burden for all claims in excess of such first $1 million layer.The ACE Program is a fully insured policy whereby ACE has the responsibility to pay all claims incurred under the policy regardless of whether the Company satisfies its responsibilities.The Company’s workers’ compensation - 10 - Table of Contents coverage from September 1, 2003 through September 30, 2007 was provided through selected member insurance companies of American International Group, Inc. (the “AIG Program”). The AIG Program coverage and structure was consistent with the ACE Program. Because the Company bears the economic burden of the first $1 million layer of claims per occurrence, such claims, which are the primary component of the Company’s workers’ compensation costs, are recorded in the period incurred.Workers’ compensation insurance includes ongoing health care and indemnity coverage whereby claims are paid over numerous years following the date of injury.Accordingly, the accrual of related incurred costs in each reporting period includes estimates, which take into account the ongoing development of claims and therefore requires a significant level of judgment. The Company employs a third party actuary to estimate its loss development rate, which is primarily based upon the nature of worksite employees’ job responsibilities, the location of worksite employees, the historical frequency and severity of workers’ compensation claims, and an estimate of future cost trends.Each reporting period, changes in the actuarial assumptions resulting from changes in actual claims experience and other trends are incorporated into the Company’s workers’ compensation claims cost estimates.During the three months ended March 31, 2010 and 2009, Administaff reduced accrued workers’ compensation costs by $2.1 million and $2.5 million, respectively, for changes in estimated losses related to prior reporting periods.Workers’ compensation cost estimates are discounted to present value at a rate based upon the U.S. Treasury rates that correspond with the weighted average estimated claim payout period (the average discount rates utilized in 2010 and 2009 were 2.0% and 1.5%, respectively) and are accreted over the estimated claim payment period and included as a component of direct costs in the Company’s Consolidated Statements of Operations. The following table provides the activity and balances related to incurred but not paid workers’ compensation claims for the three months ended March 31, 2010 and 2009 (in thousands): (in thousands) Beginning balance, January 1, $ $ Accrued claims Present value discount ) ) Paid claims ) ) Ending balance $ $ Current portion of accrued claims $ $ Long-term portion of accrued claims $ $ - 11 - Table of Contents At the beginning of each policy period, the insurance carrier establishes monthly funding requirements comprised of premium costs and funds to be set aside for payment of future claims (“claim funds”).The level of claim funds is primarily based upon anticipated worksite employee payroll levels and expected workers’ compensation loss rates, as determined by the insurance carrier.Monies funded into the program for incurred claims expected to be paid within one year are recorded as restricted cash, a short-term asset, while the remainder of claim funds are included in deposits, a long-term asset in the Company’s Consolidated Balance Sheets.As of March 31, 2010, the Company had restricted cash of $36.2 million and deposits of $59.0 million. 3. Cash, Cash Equivalents and Marketable Securities The following table summarizes the Company’s investments in cash equivalents and marketable securities held by investment managers and overnight investments: March 31, December 31, (in thousands) Overnight Holdings Money market funds (cash equivalents) $ $ Investment Holdings Money market funds (cash equivalents) Marketable securities Total $ $ The Company’s overnight holdings fluctuate based on the timing of the client’s payroll processing cycle. Included in the overnight holdings balance as of March 31, 2010 and December 31, 2009, are $106.3 million and $115.4 million in withholdings associated with federal and state income taxes, employment taxes and other payroll deductions, as well as $24.2 million and $13.1 million in client prepayments, respectively.Please read “Cash Flows from Operating Activities – Timing of Client Payments/Payrolls,” on page 21 for additional information. - 12 - Table of Contents The Company accounts for its financial assets in accordance with Accounting Standard Codification (“ASC”) 820, Fair Value Measurement.This standard defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements.The fair value measurement disclosures are grouped into three levels based on valuation factors: · Level 1 - quoted prices in active markets using identical assets; · Level 2 - significant other observable inputs, such as quoted prices for similar assets or liabilities, quoted prices in markets that are not active, or other observable inputs; and · Level 3 - significant unobservable inputs. The following table summarizes the levels of fair value measurements of the Company’s financial assets: Fair Value Measurements (in thousands) March 31, Level 1 Level 2 Level 3 Money market funds $ $ $
